Title: To George Washington from Thomas Walker, 26 December 1755
From: Walker, Thomas
To: Washington, George



Sir
Fort Cumberland [Md.] December the 26 1755

I have got most of the Cattle slaughtered except those that were under the care of Shepherd & Perry, and to my great satisfaction assure you those we now kill are better than they were in august, Occasioned by the Corn remai[ni]ng in the Fields of the poor unhappy Familys that are Slaughtered or captivated by our Savage enemys. Most of Shepherds & Perrys I am in hopes to keep alive at a small expense & by Herding them in proper Woods they may be fit to eat in June. I dayly expect Pork & am just out of Cash and as I have promised the People ready Money, they will think themselves ill used if they are not paid on the delivery of their Hoggs, that if you can conveniently send Six or Seven Hundred Pounds and lodge the sum mentioned in my last with Mr Robt Rutherford or more if you think necessary it will save me the trouble of Rideing down and also put it in my power to comply with my promis’s to the Persons with whom I have bargained for Pork. I should be glad to know as soon as is consistant with Your convenience what Provisions You would have provided at Ashby’s & Cox’s Forts also what I am to provide for the Expedition such as Tools, Pack Sadles, Bells, Horse Shoes, Nails &c. I am with the Complements of the Season your most Hble Servt

Thomas Walker

